DETAILED ACTION
This action is pursuant to the claims filed on April 4, 2019. Claims 1-25 are pending. Claims 20-25 are withdrawn. A first action on the merits of claims 1-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-3, 5-7, 13 and 17 are objected to because of the following informalities:  
Claim 1, ln. 2, 3, 4: “each electrode” should be changed to –each of the plurality of electrodes”;
Claim 2: “each electrode” should be changed to –each of the plurality of electrodes”;
Claim 3: “the electrode” should be changed to –each of the plurality of electrodes”;
Claim 5-7, & 13: “each electrode” should be changed to –each of the plurality of electrodes”; and
Claim 17, ln. 6-7: “each of the electrodes in the array” should be changed to –each of the plurality of electrodes--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “…wherein each electrode, comprises a first base proximal to the common base and a tip distal to the common base…” However, as shown in Fig. 30, the base of the electrode is distal to the common base and there is no support in the specification in regards to how the base of the electrode is proximal to the common base as claimed in independent claim 1. Accordingly claims 2-19 are rejected by virtue of its dependency on independent claim 1.

    PNG
    media_image1.png
    593
    760
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 & 18 recite “a unique electrode”. However, it is unclear if the unique electrode is one of the plurality of electrodes or different from the plurality of electrodes.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tathireddy et al. (hereinafter ‘Tathireddy’, U.S. PGPub. No. 2013/0046148, cited in IDS 1/28/2021).
In regards to independent claim 1, Tathireddy discloses an optoelectronic device with dual functionality (Figs. 1-7; [0063]: the device can be used to stimulate biological tissue via at least one of the plurality of optical waveguides and an electrical signal can be transmitted & recorded via at least one of the plurality of microelectrodes), comprising: 
a plurality of electrodes secured to a common base to form an array (individual optoelectrodes 110 are formed on a common substrate 115 in Fig. 1; [0033]-[0036]: the microelectrodes are optical neural interfaces), wherein each electrode is capable of simultaneously delivering and collecting light and electrical signals enabled by a joint material combination of providing both optical transparency and electrical conductivity of each of the plurality of electrodes that are individually optically and each electrode electrically isolated from the others ([0031]: each microelectrodes 110 in the array are independent of others via an insulating material 120 as best shown in Fig. 2; [0033]-[0036]; [0066]: hybrid optical-electrical device allows for simultaneous recording of neurons of interest and optical stimulation to eliminate stimulation artifacts resulting from electrical stimulation); 
wherein each electrode, comprises a first base proximal to the common base and a tip distal to the common base (in light of the 112a rejection, the examiner interprets the limitation as a first base distal to the the common base which is consistent with Fig. 30 of the instant specification; the electrodes 110 are entirely positioned distal to the substrate 115 in Fig. 1) and is further configured and arranged to act as a waveguide to simultaneously and bidirectionally transmit light and electrical signals from the first base proximal to the common base to a tip distal to the common base ([0033]-[0036] & [0066]: each of the microelectrodes include an optical waveguide 415 as shown in exemplary Fig. 4).
In regards to claim 2, Tathireddy further discloses wherein each electrode tapers from the first base proximal to the common base to the second tip distal to the common base (as shown in Figs. 1-7, the microelectrodes 110 are tapered).
In regards to claim 3, Tathireddy further discloses wherein the electrodes comprise a wide band gap semiconductor ([0034]: optical waveguide can be formed of a material selected from the group consisting of silicon, silicon dioxide, silicon oxide, silica, acrylic, polystyrene and combination thereof).
In regards to claim 5, Tathireddy further discloses wherein the second tip of each of the electrodes comprises a conductive coating ([0044]: metallization process includes metal deposited around the electrode shaft includes iridium oxide, gold, platinum or combination of metal films so that the tip area would act as the electrical recording site).
In regards to claim 6, Tathireddy further discloses wherein each electrode comprises an electrically insulating coating ([0044]: the metal deposited around the electrode shafts are optionally insulated by an insulating material such as parylene, except close to the tip area).
In regards to claim 7, Tathireddy further discloses wherein the electrodes comprise an electrically insulating coating located to expose the tip of the electrode ([0044]).
In regards to claim 12, Tathireddy further discloses wherein the array comprises at least 25 electrodes ([0032]).
In regards to claim 13 & 14, Tathireddy discloses providing a plurality of light sources secured to the common base to form a second array, each light source being positioned adjacent to the common base of each electrode (see light sources 615a and 615b in exemplary Fig. 6), wherein the plurality of light sources comprises a light emitting diode or a laser diode ([0041]-[0042]).
In regards to claim 15, Tathireddy further discloses a plurality of lenses secured to the common base to form a third array, each lens being positioned to focus light originating from a corresponding light source ([0046]: “The optrode array can also include a Fresnel lens 915”; it is noted that Tathireddy discloses dividing the electrode array into portions so that it is connected to different light sources, therefore, portions of microelectrode array comprising the Fresnel lens is considered to form a third array/portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tathireddy, and further in view of Register et al. (hereinafter ‘Register’, WO 2012/103543, cited in IDS).
In regards to claim 4, Tathireddy discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Tathireddy does not disclose wherein the wide band gap semiconductor material comprises a material with a high optical transparency and electrical conductivity, selected from the group consisting of zinc oxide, gallium nitride, and silicon carbide.
Register teaches an optoelectrode wherein a wide band gap semiconductor material comprises silicon carbide (pgs. 6 & 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the wide band gap semiconductor material with a silicon carbide as taught by Register, thereby arriving at the claimed invention, since the equivalence of silicon, silicon dioxide, silicon oxide and the like and silicon carbide for their use in the optoelectrode art and the selection of any one of these known equivalents to provide high optical and electrical conductivity would be within the level of ordinary skill in the art.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tathireddy as applied to claim 1 above, and further in view of Normann et al. (hereinafter ‘Normann’, U.S. Pat. No. 5,215,088, see IDS).
In regards to claims 8 and 9, Tathireddy discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Tathireddy is silent as to a plurality of electrical contacts disposed over the common base on a side opposite the array, wherein each of the plurality of electrical contacts is in electrical connection with each of the plurality of electrodes and an optoelectronic multichannel cable or wireless connection, wherein each channel cable is electrically and optically connected to a unique electrical contact.
Normann teaches an electrode array arranged similar to that of Tathireddy. Normann specifically teaches electrical contacts (aluminum pads 150 in Fig. 16) disposed on a back surface (74) of a common base (block 70) on a side opposite the electrode array (see Fig. 16), each electrical contact in electrical connection with an electrode (each of the pads 150 are in electrical connection with each of the electrodes 32 as shown in Figs. 15-16). Normann further teaches a cable (lead wire bundle 152 in Fig. 16) that electrically connects to corresponding electrodes. Given that Tathireddy contemplates that the plurality of microelectrodes on the array can be used as electrodes ([0032]-[0033]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the common base of Tathireddy and provide electrical contacts as taught by Normann, thereby arriving at the claimed invention. Providing electrical contact pads on an electrode array for electrically connecting electrodes to leadwires/cables and monitoring device to transmit and/or record biopotentials are well-known in the art and involve routine skill in the art (col. 8, ln. 60-62).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tathireddy and Normann as applied to claim 1 above, and further in view of Anikeeva et al. (hereinafter ‘Anikeeva’, U.S. PGPub. No. 2014/0371564, see IDS).
In regards to claim 10, Tathireddy/Normann combination discloses the invention substantially as claimed in claim 9/1.
 However, Tathireddy/Normann combination is silent as to an optical cable that is co-located with the electrical multichannel cable.
Anikeeva teaches a neural probe comprising an optical waveguide for stimulation and electrode for neural recording (abstract). Specifically, Anikeeva teaches an optical cable and an electrical multi-channel cable that are co-located in a single cable (an outer layer 230 forms lumen/conduit to dispose flexible conductive fibers 210 and optical fibers 212 as shown in Fig. 2, [0066]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tathireddy/Normann combination and provide an optical cable/a plurality of optical cable since the equivalence of connecting a light source/a plurality of light sources directly on the array (as taught by Tathireddy, see [0041]) and the use of an optical cable/a plurality of optical cables as taught by Anikeeva in the optoelectrode art and the selection of any one of these known equivalents to provide light for stimulation would be within the level of ordinary skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art to providing the optical cable and the electrical multi-channel cable in a single cable, since it has been held that rearranging parts of an invention involves only routine skill in the art and doing so would reduce the number of cables connected to the array into a single cable.
In regards to claim 11, in view of the combination in claim 10, Tathireddy further discloses providing a plurality of waveguides that are optically connected to its corresponding electrode (exemplary Fig. 5 illustrates that each of the electrodes 510 comprises an optical waveguide channel 540).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tathireddy, and further in view of Anikeeva.
In regards to claim 16, Tathireddy discloses the invention substantially as claimed in claim 1 and discussed above. However, Tathireddy is silent as to a second electrical multichannel cable, each channel electrical connected to a unique light source.
Anikeeva teaches a neural probe comprising an optical waveguide for stimulation and electrode for neural recording (abstract). Specifically, Anikeeva teaches providing an optical cable/a plurality of optical cables for coupling a light source/a plurality of light sources to a neural probe ([0066]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide an optical cable/a plurality of optical cable since the equivalence of connecting a light source/a plurality of light sources directly on the array (as taught by Tathireddy, see [0041]) and the use of an optical cable/a plurality of optical cables as taught by Anikeeva in the optoelectrode art and the selection of any one of these known equivalents to provide light for stimulation would be within the level of ordinary skill in the art.
In regard to claims 17 and 19, Tathireddy discloses a system capable of optical stimulation and electrical recording ([0063]), comprising: an optoelectronic device according to claim 1 (see claim 1 above).
However, Tathireddy is silent as to the specific arrangement between the array and a processor. Furthermore, Tathireddy is silent as to a flexible optical conduit, a flexible electrical conduit, a circuit assembly and a processor.
Anikeeva teaches an optoelectrode comprising an optical waveguide for stimulation and electrode for neural recording (abstract). Anikeeva teaches providing a flexible optical conduit and a flexible electrical conduit are co-located in a single cable (an outer layer 230 forms lumen/conduit to dispose flexible conductive fibers 210 and optical fibers 212 as shown in Fig. 2). The flexible optical conduit is connected to an optical signal source (optical fiber 212 is coupled to a light source, [0066]) and the flexible electrical conduit is electrically connected to the electrodes for receiving an electrical signal ([0061]). Anikeeva further teaches a circuit assembly (circuit board 254 in Fig. 1) is coupled to the electrical signal source and the optical signal source (see Fig. 1) and a processor for providing control of at least one of the electrical signal source and the optical signal source (multi-channel data acquisition system 110 in Fig. 1, [0054]). Given that Tathireddy is silent as to the specific arrangement between the optoelectrode and a processor for recording neural signals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a processor, a flexible electrical conduit and a circuit assembly so that the electrical conduit is electrically connected to the microelectrodes, the circuit assembly and the processor for recording neural signals. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a flexible optical conduit since the equivalence of connecting a light source/a plurality of light sources directly on the array (as taught by Tathireddy, see [0041]) and the use of a flexible conduits as taught by Anikeeva in the optoelectrode art and the selection of any one of these known equivalents to transmit light to an optoelectrode for stimulation would be within the level of ordinary skilled in the art.
In regards to claim 18, in view of the combination in claim 17, Tathireddy/Anikeeva combination further discloses a plurality of waveguides configured and positioned to direct light from the optical signal source into a unique electrode (Tathireddy, each of the microelectrodes 510 comprises waveguide 515 in exemplary Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/29/2022